Name: 1999/873/EC: Council Decision of 17 December 1999 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Tunisia on the arrangements for the import into the Community of untreated olive oil originating in Tunisia
 Type: Decision
 Subject Matter: European construction;  processed agricultural produce;  trade;  Africa
 Date Published: 1999-12-31

 Avis juridique important|31999D08731999/873/EC: Council Decision of 17 December 1999 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Tunisia on the arrangements for the import into the Community of untreated olive oil originating in Tunisia Official Journal L 340 , 31/12/1999 P. 0106 - 0106COUNCIL DECISIONof 17 December 1999on the conclusion of the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Tunisia on the arrangements for the import into the Community of untreated olive oil originating in Tunisia(1999/873/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first subparagraph of Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas(1) An Agreement in the form of an Exchange of Letters has been negotiated between the European Community and the Republic of Tunisia in order to extend for the period 1 January to 31 December 2000 the arrangements for the import into the Community of untreated olive oil originating in Tunisia as provided for in Article 3 of Protocol 1 to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Tunisia of the other part(1);(2) That Agreement should be approved on behalf of the Community,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters between the European Community and the Republic of Tunisia on the arrangements for the import into the Community of untreated olive oil originating in Tunisia is hereby approved on behalf of the Community.The text of the Agreement is annexed to this Decision.Article 2The President of the Council is hereby authorised to designate the person empowered to sign the Agreement in order to bind the Community.Done at Brussels, 17 December 1999.For the CouncilThe PresidentK. HEMILÃ (1) OJ L 97, 30.3.1998, p. 1.